DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In specification, paragraph [0001], insert the US patent number corresponding to the parent application number 16/190,284.  
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 5 should be amended to - - assembling a body top-hat separate from the platform and the floor pan; and - - .  
In claim 18, line 8 should be amended to - - member defining a bottom of a door opening on a right side of the body top-hat; and - - .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pigott (US 4,759,489).
As applied to claims 1, 3-12, and 15, Pigott teaches a vehicle assembly method comprising assembling a chassis platform (frame portion of 78 is assembled as shown in Fig. 6); mounting a floor pan  to the platform (floor portion of 78 is mounted to the frame portion of 78 as shown in Fig. 6); mounting a modular/lower interior component to the floor pan (instrument panel 96, Fig. 9, carpet 98, Fig. 10, plurality of seats 102, Fig. 11) after the floor pan is mounted to the platform (see Figs. 8-11); assembling a body top-hat (50, Figs. 2-6) separate from the platform and the floor pan (78, Figs. 6-7); mounting an upper interior component to the body top-hat (headliner 66, trims 68, Fig. 3); and mounting the body top-hat which is a space frame (col. 2, lines 37-38, col. 5, lines 38-41, Fig. 20) to the platform and the floor pan after mounting the modular/lower interior component (Figs. 14-15).

As applied to claim 16, Pigott teaches the invention cited and further teach coating the floor pan (floor portion of 78) with a corrosion resistant coating (paint) before mounting the body top-hat to the platform and the floor pan (col. 2, lines 38-41, col. 3, lines 6-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 4,759,489).
As applied to claim 2, Pigott teaches the invention cited including the step wherein the modular interior is mounted to the floor pan after the floor pan is mounted to the platform but does not explicitly teach the mounting of the modular interior is done before the floor pan is mounted to the platform.
However, it would have been an obvious matter of design choice to mount the modular interior to the floor pan after the floor pan is mounted to the platform since Applicant has not disclosed any criticality and advantages of mounting the modular interior to the floor pan before or after the floor pan is mounted to the platform (see specification, paragraphs [0008] and [0009]).   As such, one of ordinary skill in the art at the time the invention was filed could have easily selected the order of the mounting of the modular interior to the floor pan and mounting of the floor pan to the platform of Pigott depending on the specific design criteria and the resulting order of mounting would reasonably expected to function in substantially the same manner as the order of mounting taught by Pigott. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 4,759,489) in view of Hentrich et al. (US 20160068195 A1).
As applied to claim 13, Pigott teaches the invention cited including a method to assembly a vehicle but does not explicitly teach wherein the vehicle is an electric vehicle and the method further comprises mounting a plurality of electric storage devices to the platform before mounting the floor pan to the platform.
Hentrich et al. teach a method of assembling an electric vehicle wherein a plurality of electric storage devices (battery cells 15) is mounted to a platform (Fig. 4) followed by mounting a floor pan (1) to the platform (Fig. 5, abstract, lines 1-17, paragraphs [0013], [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an electric engine with electric storage devices for the vehicle of Pigott considering the benefits of an electric vehicle in reducing emissions and thus achieving cleaner air and fewer greenhouse gasses.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Pigott with an electric engine by mounting the electric storage devices to the platform prior to mounting the floor pan to the platform, as taught by Hentrich et al., as a matter of use of known technique to improve similar methods in the same way (MPEP 2143, KSR, Rationale “C”) or as a matter of applying a known technique to a known method ready for improvement to yield predictable results of  placing the electric storage devices in a crash resistant housing that would greatly withstand the impact of any vehicle crash (MPEP 2143, KSR, Rationale “D”).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 4,759,489) in view of Ashraf et al. (US 10,300,948).
As applied to claim 14, Pigott teaches the invention cited including a method to assemble and mount components of a vehicle to the platform but does not explicitly teach mounting a plurality of electric motors to the platform.
Ashraf et al. teach a method of assembling an electric vehicle wherein a plurality of electric motors (231) are mounted to the platform (100, col. 8, lines 49-54, Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of electric motors for the vehicle of Pigott, as taught by Ashraf et al. considering the benefits of an electric vehicle having a plurality of electric motors in reducing emissions and thus achieving cleaner air and fewer greenhouse gasses while enhancing the performance by having more power generated by extra motors.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Pigott with a plurality of electric motors, as taught by Ashraf et al., as a matter of use of known technique to improve similar methods in the same way (MPEP 2143, KSR, Rationale “C”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,130,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of ‘536 Patent anticipate the broader claims of instant application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,130,536 in view of in view of Ashraf et al. (US 10,300,948).
As applied to claim 14, Claim 1 of ‘536 Patent teaches the invention cited including a method to assemble and mount components of a vehicle to the platform but does not explicitly teach mounting a plurality of electric motors to the platform.
Ashraf et al. teach a method of assembling an electric vehicle wherein a plurality of electric motors (231) are mounted to the platform (100, col. 8, lines 49-54, Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of electric motors for the vehicle of ‘536 Patent, as taught by Ashraf et al., considering the benefits of an electric vehicle having a plurality of electric motors in reducing emissions and thus achieving cleaner air and fewer greenhouse gasses while enhancing the performance by having more power generated by extra motors.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided ‘536 Patent with a plurality of electric motors, as taught by Ashraf et al., as a matter of use of known technique to improve similar methods in the same way (MPEP 2143, KSR, Rationale “C”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erlacher et al. (US 10,501,134) teach a method for producing a vehicle (abstract, lines 1-9) including assembling a chassis, a floor pan, a body top-hat and a plurality of interior components (abstract, lines 1-9, Figs. 1-10).
Pollitzer et al. (US 9,302,723) teach a method for producing an electric vehicle including a assembling a chassis, a floor pan, a body top-hat, a plurality of interior components, and a plurality of electric storage devices (abstract, lines 1-15, Figs. 1-5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/01/2022